SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant[] Filed by a Party other than the Registrant[x] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [X] Soliciting Material Pursuant to §240.14a-12 Tyson Foods, Inc. (Name of Registrant as Specified In Its Charter) The Humane Society of the United States Wayne Pacelle Matthew Prescott Anna West Kristie Middleton Joshua Balk Paul Shapiro Matthew Penzer Carl C. Icahn (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rule 14a-6(i)(4) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: On October 12, 2012, The Human Society of the United States issued a press release. The press release is incorporated herein and attached hereto as Exhibit 1. SECURITY HOLDERS ARE ADVISED TO READ THE PROXY STATEMENT AND OTHER DOCUMENTS RELATED TO THE SOLICITATION OF PROXIES BY THE HUMANE SOCIETY OF THE UNITED STATES FROM THE STOCKHOLDERS OF TYSON FOODS, INC. FOR USE AT ITS 2, INCLUDING INFORMATION RELATING TO THE PARTICIPANTS IN SUCH PROXY SOLICITATION. WHEN COMPLETED, A DEFINITIVE PROXY STATEMENT AND A FORM OF PROXY WILL BE MAILED TO STOCKHOLDERS OF TYSON FOODS, INC. AND WILL ALSO BE AVAILABLE AT NO CHARGE AT THE SECURITIES AND EXCHANGE COMMISSION’S WEBSITE AT HTTP://WWW.SEC.GOV. INFORMATION RELATING TO THE PARTICIPANTS IN SUCH PROXY SOLICITATION IS CONTAINED IN EXHIBIT 1 TO THE SCHEDULE 14A FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON OCTOBER 2, 2012. THE PARTICIPANTS HAVE NO INTEREST IN TYSON FOODS, INC. OTHER THAN THROUGH THE BENEFICIAL OWNERSHIP OF SHARES OF COMMON STOCK, PAR VALUE $0.10 PER SHARE, OF TYSON FOODS, INC., AS DISCLOSED IN EXHIBIT 1 TO THE SCHEDULE 14A FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON OCTOBER 2, 2012. THE SCHEDULE 14A IS AVAILABLE AT NO CHARGE AT THE SECURITIES AND EXCHANGE COMMISSION’S WEBSITE AT HTTP://WWW.SEC.GOV. . EXHIBIT 1 FOR IMMEDIATE RELEASE HSUS Statement on Tyson Foods’ Animal Welfare Announcement (Oct. 12, 2012) – In response to Tyson Foods’ announcement today that it will launch a new animal welfare audit program for its supply chain, The Humane Society of the United States president and CEO, Wayne Pacelle, released the following statement: “Audits are valuable if farm inspectors ask the right set of questions. We’ve not suggested that Tyson contractors are denying food to animals or intentionally abusing them, but that they are denying them enough space to even turn around. Tyson’s announcement would mean more if the company was getting its pork from farmers who do not confine sows in crates that immobilize the animals.” The HSUS filed a complaint last May with the Securities and Exchange Commission, arguing that Tyson’s emphatic animal welfare assurances were hollow, given that the company lacked any meaningful audit program. That action came after an HSUS undercover investigation documented cruelty to pigs at a Wyoming pig farm that was supplying animals to Tyson. While Tyson has today announced an auditing program – which it somehow suggested it already had in place months ago – the company’s declaration today omits mention of the most pressing animal welfare issue of the day: the extreme confinement of pigs in gestation crates. The HSUS urges Tyson to follow Temple Grandin’s recommendation to end its use of gestation crates. The company is rapidly becoming an outlier by having no timetable to phase out its use of crates in its supply chain. The HSUS’ SEC complaint alleges that Tyson violated federal securities law with its widely-distributed statements about animal welfare. Tyson’s statements were made in response to an HSUS undercover investigation at Wyoming Premium Farms, which, during the time of the investigation, was supplying pigs to Tyson Foods. A video from the undercover investigation revealed prolonged suffering of pigs, including virtually immobilized animals locked inside two-foot wide metal cages called gestation crates and severe abuse of mother pigs and piglets by workers. In response to the video, Tyson distributed statements that deceptively described its animal welfare policies. The HSUS’ complaint to the SEC alleges that Tyson’s claims to audit its suppliers under the pork industry’s “Pork Quality Assurance Plus” program were false, because that program has absolutely no enforceable animal welfare standards. Media Contact: Anna West: 240-751-2669; awest@humanesociety.org Follow The HSUS on Twitter. See our work for animals on your Apple or Android device by searching for our “Humane TV” app. The Humane Society of the United States is the nation’s largest animal protection organization. For more than a half-century The HSUS has been fighting for the protection of all animals through advocacy, education and hands-on programs. We are supported by more than 11 million Americans. The HSUS - Celebrating animals and confronting cruelty. On the Web at humanesociety.org. SECURITY HOLDERS ARE ADVISED TO READ THE PROXY STATEMENT AND OTHER DOCUMENTS RELATED TO THE SOLICITATION OF PROXIES BY THE HUMANE SOCIETY OF THE UNITED STATES FROM THE STOCKHOLDERS OF TYSON FOODS, INC. FOR USE AT ITS 2, INCLUDING INFORMATION RELATING TO THE PARTICIPANTS IN SUCH PROXY SOLICITATION. WHEN COMPLETED, A DEFINITIVE PROXY STATEMENT AND A FORM OF PROXY WILL BE MAILED TO STOCKHOLDERS OF TYSON FOODS, INC. AND WILL ALSO BE AVAILABLE AT NO CHARGE AT THE SECURITIES AND EXCHANGE COMMISSION’S WEBSITE AT HTTP://WWW.SEC.GOV. INFORMATION RELATING TO THE PARTICIPANTS IN SUCH PROXY SOLICITATION IS CONTAINED IN EXHIBIT 1 TO THE SCHEDULE 14A, FILED BY THE PARTICIPANTS ON OCTOBER 2, 2012. THE PARTICIPANTS HAVE NO INTEREST IN TYSON FOODS, INC. OTHER THAN THROUGH THE BENEFICIAL OWNERSHIP OF SHARES OF COMMON STOCK, PAR VALUE $0.10 PER SHARE, OF TYSON FOODS, INC., AS DISCLOSED IN THE SCHEDULE 14A. THE SCHEDULE 14A IS AVAILABLE AT NO CHARGE AT THE SECURITIES AND EXCHANGE COMMISSION’S WEBSITE AT HTTP://WWW.SEC.GOV.
